I am pleased to
congratulate you, Sir, on your election as President of
the General Assembly at its fifty-ninth session. May I
also pay tribute to your predecessor, Mr. Julian Robert
Hunte of Saint Lucia, for having ably presided over our
deliberations during the previous session of the
General Assembly.
Even as I speak, a magnificent transformation is
being completed on the other side of the globe — in
my country. Many of us in Indonesia have waited all
our lives to witness this historic event: our people
finally rising to take their destiny into their own hands.
Exactly a week ago, some 125 million men and
women trooped to the polling stations and chose the
President and Vice-President who will govern in the
name of 230 million Indonesians. That was the third
national political exercise that we had to carry out —
not just once, but three times — in a period of six
months, the previous two being the parliamentary
elections and the first round of the presidential
elections. All of them were peaceful, fair and
democratic.
Each of them was an enormous operation,
covering some 6,000 islands in an archipelago with an
expanse as wide as Europe’s, and involving millions of
election workers attending to some 575,000 polling
stations. As we coped with the massive logistical
requirements of that undertaking, we were extended
support and assistance by the United Nations and
friendly countries. We are grateful for this.
It will be some time before the official results of
the vote are in. But whoever the new national leaders
of Indonesia may be, they will have a clear and strong
mandate from the people — not from the elite, not
from the party bosses, nor from power brokers or
vested interests — but from the people. This is the
climax of a transition from authoritarian rule to a full-
fledged democracy, a process that began six years ago
in the crucible of the Asian crisis, which devastated our
economy and mangled our socio-political system. We
have thus become the full-fledged democracy that the
founding fathers of our Republic long ago envisioned.
This need for political reform is also felt by other
nations. The Emir of Qatar, speaking as Chairman of
the Group of 77, told this Assembly at its 3rd meeting,
“Political reform and people’s participation in
decision-making are no longer an option but have
become a definite necessity”.
Hence, we are proud of this democracy of ours. It is the
fulfilment of a universal human aspiration, and yet it is
unique to us. It sprang from our native soil, a true child
of our culture. It was not imposed from outside, at
gunpoint. And it put to rest the debate on whether
Islam and democracy can ever mix.
As the country with the largest Muslim
population, Indonesia has proven that Islam can be a
bastion of democracy and social justice. Indeed, our
deep sense of spirituality inspired our people to
resoundingly reject money politics, corruption,
terrorism and all forms of extremism. It was also our
beacon towards reform; and reform has worked for us.
Although the Asian crisis instantly doubled the number
of Indonesians living below the poverty line, we have
since been able to reduce the poverty rate to its pre-
crisis level. We did this by shifting from a
Government-driven poverty-reduction strategy to one
of community empowerment. This effort required
funding of more than US$1 billion, making it one of
the largest such programmes in the world.
Through fiscal controls that dramatically lowered
inflation, we stabilized the prices of essential goods.
Through social safety net programmes, we helped the
poor to weather the crisis. By doing this, we denied the
terrorists what could have been a dangerous mass base.
Since then, consumer confidence has led our
economic growth. With political fears allayed and
investor confidence boosted, we look forward to 4.8
per cent growth this year, and 5.5 per cent next year.
We can now wage a stronger battle against poverty.
By consolidating our efforts to promote the rule
of law, greater respect for human rights and effective
regional autonomy as the main pillars of our reform,
we are confident that we can overcome threats to our
national unity and security, including communal
violence, separatism and terrorism.
We continue to strengthen our relations with all
our neighbours. We have made a fresh start with
Timor-Leste, and we are building a strong relationship.
13

We look forward to a future of bilateral peace,
friendship and cooperation.
This does not mean that we have solved all our
problems. We still have to make democracy work for
us some more and to keep it working. This is what 230
million Indonesians devoutly wish, and they deserve no
less. Moreover, no democracy is safe without being
assured of a democratic environment at the global
level. That environment cannot be created by unilateral
action, no matter how mighty and well-intended.
At the global level, democracy can be promoted
only by democratic means, through multilateral
institutions like the United Nations. If, as its detractors
say, the United Nations is not an effective tool of
collective security and development, this is only
because it has been denied the support that it deserves
from its strongest and most influential Members.
But we need the United Nations to give
legitimacy to the necessary use of force in the cause of
collective security. And even the wealthiest nations in
the world cannot bear all the costs of global security.
The privilege and burden of decision-making must be
shared by all.
Hence, we must empower the United Nations to
serve as the effective tool of multilateralism that it was
always meant to be. We must reform the United
Nations comprehensively, including the Security
Council, by making it more democratic, in terms of
procedure and representation, in order to reflect today’s
geographical realities.
In this regard, it may be recalled that Australia
last year proposed the inclusion of Indonesia as a
permanent member on the Council. We appreciate
Australia’s position. It has greatly encouraged us. As
the world’s third largest pluralistic democracy, the
fourth most populous country, the world’s largest
Muslim nation, a country of tremendous cultural
diversity and a member with a track record of serving
in various peace initiatives of the United Nations,
Indonesia has an important global constituency on the
Council.
Indonesia has served in more than 30
peacekeeping missions, starting with the very first, in
the Middle East in 1957. Today, Indonesian soldiers
and military observers are deployed in peacekeeping
missions in the Democratic Republic of the Congo,
Sierra Leone, Liberia and Georgia. As a founding
member and active player of the Non-Aligned
Movement, the Group of 77, the Group of 15, the
Developing Eight and the Organization of the Islamic
Conference, our commitment to the promotion of
international peace and understanding is self-evident.
Indonesia has made key contributions to the
peaceful resolution of conflicts in its region, notably in
Cambodia and southern Philippines. It continues to
actively build peace and stability in the region.
A developing world striving not only for social
and economic progress but also for democratization
must have a voice on the Security Council. Moderate
Islam must have a voice on the Council. Indonesia
would be that voice. And that voice will insist — as we
now insist — that the fight against terrorism, like the
related fight against poverty, can be won. This is not to
deny that terrorists are still capable of wreaking havoc
on our societies. Just two weeks ago, they struck again
in the heart of Jakarta, killing nine innocent civilians
and wounding 150 others. We in Indonesia condemn
this act of inhuman savagery, mourn the loss of
innocent life and share the pain and anger of the
wounded and the bereaved families. But we are by no
means intimidated. We will bring the perpetrators to
justice as we have always done after every terrorist
attack.
Our faith remains firm that the fight against terror
can be won. The world can be made immensely safer.
But the global coalition to defeat terrorism must be
inclusive. It must be multilateral and democratic. It
must empower the moderates of the world. And it must
address the root causes of terrorism: the grievances and
the poignant sense of injustice that drive human beings
to such depths of despair that they would carry out the
most heinous acts of mass murder and destruction. It
must address grievances due to a poverty that is the
offshoot of social and economic inequity, the affronts
of tyranny and corruption, and the failure of States to
deliver a standard of living that befits human dignity.
Included are grievances due to political oppression,
such as the aggression and brutalities that the
Palestinian people continue to suffer in the hands of the
occupying Power.
For the coalition that would fight terrorism and
poverty to be truly multilateral and democratic, it must
include the regional organizations, which are
envisioned in the United Nations Charter as the pillars
of global multilateralism.
14

The United Nations itself, in extending assistance
and services to countries all over the world, needs
support at the regional level. This is why we in the
Association of Southeast Asian Nations (ASEAN) are
striving to develop a robust partnership with the world
Organization. We are confident that this partnership
will prosper, as ASEAN evolves into a true community
by the year 2020. As a security community, we will
assume full responsibility for our security and political
stability. As an economic and sociocultural community,
we will be a stronger force for development and social
integration in the Asia-Pacific region.
Together with our counterparts in two continents,
we are building a bridge of cooperation across the
Indian Ocean to form a partnership for development. A
summit of Asian and African nations will formally
establish this strategic partnership in April 2005 in
Jakarta.
At the same time, the summit will pay tribute to a
watershed event in the cause of equitable international
relations. Thus, we will observe the Golden Jubilee of
the Asian-African Conference held in Bandung in
1955. Moreover, ASEAN is networking in all
directions, with its counterparts in the rest of the Asia-
Pacific region, in Latin America and in Europe. We
expect this network of regional organizations, in
partnership with the United Nations, to be the ultimate
form of multilateralism. This network can also help
advance a global democratic agenda. To this end, Asia
can make a significant contribution.
Today Asia is certainly in the midst of a
democratic flowering. A series of successful
democratic elections in various Asian countries in
recent months has been hailed worldwide as a political
miracle that may be of deeper significance than the
short-lived Asian economic miracle a decade ago.
But democracy is never a miracle — never a gift,
nor something imposed. It is always hard-earned and
often the fruit of many sacrifices. And its ultimate
worth depends entirely upon us, the people — on
whether we have the political maturity, the wisdom and
the courage to make it work and make it endure. We in
Indonesia are devoutly committed to that end.